                             Case 2:20-cv-00042-PJW Document 1-1 Filed 01/02/20 Page 1 of 8 Page ID #:9
                                                         Exhibit A to the Complaint
Location: Walnut, CA                                                                                   IP Address: 47.157.80.141
Total Works Infringed: 148                                                                             ISP: Frontier Communications
 Work         Hash                                         UTC              Site          Published        Registered      Registration
 1            09518EAEAE8C874586EA10E3EAAE479EDBF85EF4     09/24/2019       Tushy         03/27/2019       04/29/2019      PA0002169944
                                                           18:59:02
 2            0151ABB7451FAE1069959807F221598CC54A54A3     02/13/2019       Blacked       02/13/2019       03/11/2019      PA0002158597
                                                           19:39:43
 3            05A7B52E88CC9418AD100770A8B91C7FCBB1C243     12/18/2018       Blacked Raw   04/22/2018       05/24/2018      PA0002101381
                                                           19:05:24
 4            05EBD8C29118D473550899941352F12A097DDC23     08/02/2019       Tushy         07/30/2019       08/22/2019      PA0002195506
                                                           18:05:54
 5            0BEA2160D675EA23475E8C4EE93F08663ED683E9     10/02/2019       Blacked       10/02/2019       10/21/2019      PA0002207747
                                                           18:12:18
 6            0D5FB0229BB896030F25C3B8B468E2B54000B9E1     12/04/2018       Vixen         11/25/2018       01/22/2019      PA0002149840
                                                           22:36:34
 7            10DB5BB485F41FE8ED9AF235D6B113C3D73C2BC1     12/26/2018       Vixen         12/25/2018       01/22/2019      PA0002147901
                                                           19:51:02
 8            119DC446BEBFEDD1A5069582FD23FE358C78F4F9     10/04/2019       Blacked Raw   10/04/2019       10/21/2019      PA0002207780
                                                           22:16:07
 9            122C6F27C0629FD20EC8AFEAAAD8AF5F852CE154     07/03/2019       Blacked Raw   07/06/2018       07/26/2018      PA0002112158
                                                           23:40:09
 10           156E9CD40E90496BDB0EAEC3D0B34567DBD603DE     07/16/2019       Vixen         07/13/2019       08/02/2019      PA0002192302
                                                           18:25:30
 11           16532C1256F1D8936C056A44AAECF4E274B576EB     03/14/2019       Blacked Raw   03/13/2019       04/17/2019      PA0002186977
                                                           17:51:57
 12           17B1792C83AEBC91585F95157D74A5375A45D307     09/16/2019       Blacked Raw   09/14/2019       10/01/2019      PA0002217360
                                                           03:03:38
 13           1809D57D2D5C8A110DB432826F6EF13CB753892E     03/17/2019       Vixen         11/20/2018       12/18/2018      PA0002141925
                                                           22:06:12
 14           1A6470E21E54EE628069047098E9B5DFB9B17ED2     09/03/2019       Blacked       09/02/2019       09/13/2019      PA0002200702
                                                           03:19:27
 15           1D1CFE4975FA86AA9A3DC1505EEAEED91CCB9B36     09/04/2019       Tushy         09/03/2019       09/13/2019      PA0002200699
                                                           20:13:26
 16           1D652D14E624CF4FE65234E00AB298914C6B5B1B     01/07/2019       Vixen         01/04/2019       01/22/2019      PA0002147681
                                                           21:19:59
 17           1D946378C32710A9E9D8A25EA87493FDE0146508     09/08/2019       Vixen         09/06/2019       09/13/2019      PA0002200698
                                                           20:16:15
                  Case 2:20-cv-00042-PJW Document 1-1 Filed 01/02/20 Page 2 of 8 Page ID #:10
Work   Hash                                       UTC          Site          Published    Registered   Registration
18     1DE2F763010DA2CDC8A6FD27AF18A2B92B5FEA5E   01/10/2019   Blacked       01/10/2019   02/02/2019   PA0002155382
                                                  19:09:13
19     1FB01C62464C1A31AECE85754CFE67E51306FA3E   02/13/2019   Tushy         12/12/2018   01/22/2019   PA0002147902
                                                  21:58:14
20     221FADE3CD0CE4DD725D9793A60F2E7BF36D361A   02/21/2019   Tushy         02/20/2019   04/29/2019   PA0002170363
                                                  19:22:02
21     24AE3812ECC6B6C2A00EAFCCA42FCAFCE17F3EDC   04/01/2019   Vixen         03/30/2019   04/29/2019   PA0002169943
                                                  19:29:27
22     25075BEE3E430D7FF4B45A78867471F6EA59D266   12/27/2018   Tushy         12/27/2018   01/22/2019   PA0002147899
                                                  21:00:31
23     26027D4BBA9366856012B8C062375891C7926188   02/08/2019   Vixen         02/08/2019   03/24/2019   PA0002183193
                                                  23:45:52
24     27D3FCCFC1AD4840C1551335EDD1E3406AB4DC0F   10/15/2019   Blacked Raw   09/29/2019   10/21/2019   PA0002207777
                                                  17:47:34
25     289FE7D65DFCFACB416832D12862105A2762841A   02/06/2019   Blacked       05/10/2017   06/22/2017   PA0002039285
                                                  23:19:31
26     2918BDB991FE3BBC54C59C045CC0C24DAA1CBFF4   02/12/2019   Tushy         02/10/2019   03/24/2019   PA0002184028
                                                  05:28:46
27     29F0F5ED49FAB6834A87FF289AA7A016D5BCA1F5   11/28/2018   Blacked       04/30/2018   05/24/2018   PA0002101364
                                                  20:46:06
28     333EF607453E84D6528AC24F90BAF0FAD4A1117A   03/28/2019   Tushy         03/27/2019   04/29/2019   PA0002169944
                                                  19:30:34
29     336D691C6443B10F18C7C91298189E9B9B0505DD   08/13/2019   Blacked       08/13/2019   08/22/2019   PA0002195504
                                                  20:02:39
30     3372C9F28AAB7E1B05F8AD6279C180F776FEAA35   08/28/2019   Blacked       08/28/2019   09/13/2019   PA0002200704
                                                  19:41:40
31     33731167B7862FA4B427D7C473B90B216CA6EF23   09/16/2019   Vixen         09/16/2019   10/01/2019   PA0002217346
                                                  23:07:44
32     34FDB74CF0D5A9ED24C4C0A7632D7C5C0DD4A10B   09/22/2019   Blacked Raw   09/19/2019   09/25/2019   PA0002203162
                                                  22:19:32
33     357368276B0AC817665C03F98D81B5A2B6E90183   03/14/2019   Vixen         03/10/2019   04/29/2019   PA0002170360
                                                  17:59:57
34     36602A2A8598380F67FF6FCEBD7FCD97ED374F38   03/19/2019   Blacked Raw   03/18/2019   04/08/2019   PA0002164883
                                                  21:37:17
35     388E7ED27703F4B83AC8FC4EA6512E7B4FBC5AEC   04/07/2019   Blacked Raw   04/07/2019   05/28/2019   PA0002200775
                                                  21:54:59
36     38ACBC2E1C70F510E24860C74D1F57EF15E2A902   02/13/2019   Vixen         02/13/2019   03/11/2019   PA0002158413
                                                  20:18:14
                  Case 2:20-cv-00042-PJW Document 1-1 Filed 01/02/20 Page 3 of 8 Page ID #:11
Work   Hash                                       UTC          Site          Published    Registered   Registration
37     3A3DD7C8DBB7E5B223555D26F27B64B7090A3E57   12/26/2018   Blacked       12/26/2018   02/02/2019   PA0002155307
                                                  20:43:40
38     3AF342FFAE34E88BB4EDFE585C8B5917F5C64C5E   03/25/2019   Blacked Raw   03/23/2019   04/08/2019   PA0002164877
                                                  21:25:42
39     42462CE40C5D57E39D232B87E3DBB07B62BA5710   05/07/2019   Blacked       05/05/2019   07/05/2019   PA0002206372
                                                  18:36:59
40     44B182FA7FCBCCFF7DA0E1999AAEBC18BE1E73FA   01/31/2019   Blacked Raw   01/27/2019   03/24/2019   PA0002184066
                                                  18:42:41
41     45D4AF0C0675541261833DD3255ABBED35C8CBD4   12/26/2018   Blacked Raw   12/20/2018   01/22/2019   PA0002147906
                                                  19:50:10
42     4699FA70336C7253C0D4CA0E1942A84BDCBE2AE0   07/30/2019   Vixen         06/18/2017   07/07/2017   PA0002070833
                                                  05:50:42
43     48CB4C30D04660582C75639C2DCC4DCAD30E4C38   09/27/2019   Blacked       09/27/2019   10/07/2019   PA0002205468
                                                  21:58:09
44     4B9E0DF0E3594DC1E77FE5C08FA2A6FEA65979DC   03/19/2019   Blacked Raw   02/26/2019   03/31/2019   PA0002163980
                                                  21:52:26
45     4F66CB8B23BA0087866331E186EA7328DB385A98   02/06/2019   Vixen         03/25/2018   04/17/2018   PA0002116726
                                                  22:40:57
46     4F6E919AF772D9342F71D3479F6A4379B5E5EA40   08/28/2019   Vixen         06/23/2019   08/27/2019   PA0002213299
                                                  19:56:43
47     5646357C2C33F1322815940754A792D16F4A3E8C   05/01/2019   Blacked Raw   04/22/2019   06/03/2019   PA0002178771
                                                  23:37:48
48     56BF0671C368B87782691AB922B69AF7CF37FB90   01/31/2019   Vixen         01/29/2019   03/24/2019   PA0002182715
                                                  18:50:14
49     56DCEECF670433E528CAF870134FB35521993324   08/24/2019   Blacked       08/23/2019   09/11/2019   PA0002199989
                                                  04:25:01
50     57486A4EDC4CD3291B78225FD65401AF15D5AD8A   05/20/2019   Tushy         05/11/2019   07/05/2019   PA0002206404
                                                  18:58:56
51     576A4437D472390C262B8740FC8804E887587AE0   06/19/2019   Blacked       06/19/2019   08/27/2019   PA0002213298
                                                  21:49:30
52     59BBB32A1C085F460AAFB1329242C36691D072A1   01/09/2019   Blacked Raw   01/07/2019   02/02/2019   PA0002155390
                                                  23:45:25
53     5DF8FA648DEEAE1D73E962DB195061E646F82B4E   08/04/2019   Tushy         08/04/2019   08/22/2019   PA0002195508
                                                  20:00:50
54     5F6AA2A5EBECC91803CACFCBD57DC5F74832C2A4   10/17/2019   Blacked       10/17/2019   11/05/2019   PA0002210291
                                                  20:09:48
55     5F75B9CECC4F3FEEA7CE46BEDA2B70A0BA267B19   06/25/2019   Blacked Raw   06/21/2019   08/27/2019   PA0002213241
                                                  20:29:26
                  Case 2:20-cv-00042-PJW Document 1-1 Filed 01/02/20 Page 4 of 8 Page ID #:12
Work   Hash                                       UTC          Site          Published    Registered   Registration
56     5FA59DD2A87C8333BF37865F57F8DD8429250516   04/01/2019   Blacked       03/31/2019   05/28/2019   PA0002200773
                                                  16:35:35
57     62D04DB1D5F98E200DA8E4DD2744EEB9FB56E9C4   02/06/2019   Blacked       09/12/2018   11/01/2018   PA0002143426
                                                  22:51:43
58     65F85A23FD47D37DA85E22CEB0B8A5DB57FAE27F   03/19/2019   Blacked Raw   03/08/2019   04/29/2019   PA0002169934
                                                  21:38:17
59     6A894BF3E216F8344B43B3F4799B2A8986EAF94A   02/06/2019   Blacked Raw   02/06/2019   03/24/2019   PA0002183207
                                                  21:11:17
60     6B8E400282C3C9C50A8C00AEB5CD52F0B967DA0A   05/15/2019   Blacked       05/10/2019   07/05/2019   PA0002206368
                                                  20:34:26
61     6BF27EB20DF3D1314583CFFC4C2EDAF57456DA3F   08/01/2019   Blacked       07/29/2019   09/11/2019   PA0002214887
                                                  17:26:55
62     6D086E1CC31556A97BE20B50915D796AEF41EEFE   03/20/2019   Blacked       02/19/2019   03/24/2019   PA0002184061
                                                  21:24:07
63     7180352F1197F512822C8C7B41CAADADB5C0F744   01/28/2019   Blacked       01/25/2019   02/22/2019   PA0002155136
                                                  22:52:41
64     72555676245CA53C457541455A41821330714A7A   03/14/2019   Blacked       03/11/2019   03/31/2019   PA0002163979
                                                  17:51:35
65     727C2698471403826A0D17EAF0010FFEAD561BCC   07/18/2019   Blacked Raw   07/16/2019   08/02/2019   PA0002192306
                                                  19:50:36
66     72A1E3BF06A14C51D5B94015C5BB3C509B381699   05/01/2019   Blacked       04/20/2019   05/28/2019   PA0002200782
                                                  23:39:00
67     73A2A94B799E648A0B3BF984EF26B33BDB6D9F3B   09/17/2019   Vixen         09/11/2019   09/25/2019   PA0002203160
                                                  21:28:07
68     73DFB9E01775300A351722EFAA0DAD384952EBF0   10/07/2019   Blacked       10/07/2019   10/21/2019   PA0002207742
                                                  18:43:05
69     76596826823792206EAD3BCE706E35C8F1DC0990   04/29/2019   Vixen         04/29/2019   06/03/2019   PA0002178770
                                                  18:38:17
70     78C694B5EFF2DB0909579A63EF78E5F1A36D21CA   09/08/2019   Blacked       09/07/2019   09/25/2019   PA0002203158
                                                  20:10:13
71     7B75F10ACF4BAA5B3A8D5265CFCAC24A2F0E0B18   01/29/2019   Tushy         01/26/2019   02/22/2019   PA0002155150
                                                  17:04:52
72     7BCFEEE0782EA652893625A314BCB5F338BFB424   08/01/2019   Blacked Raw   07/31/2019   08/22/2019   PA0002195511
                                                  17:02:49
73     7BD2BFDA3A80BB7D7CCD177EB3EA4FE086597C61   01/31/2019   Blacked       01/30/2019   02/22/2019   PA0002155138
                                                  18:37:25
74     7C99E492EC61646CED06952C682B68AACFCD7C33   03/14/2019   Vixen         02/23/2019   04/29/2019   PA0002169931
                                                  18:30:18
                  Case 2:20-cv-00042-PJW Document 1-1 Filed 01/02/20 Page 5 of 8 Page ID #:13
Work   Hash                                       UTC          Site          Published    Registered   Registration
75     7DC31F64F10A5177DC11A0B36E4E52BDD9D6743E   10/15/2019   Blacked Raw   10/14/2019   11/05/2019   PA0002210289
                                                  17:00:04
76     7EF8F2F7F6082F4D5A4608A1FCC50565AB14164B   07/09/2019   Blacked       07/04/2019   08/27/2019   PA0002213242
                                                  16:34:37
77     7F54BA0D9D039851A32EF2952EE2D918DDF74E75   03/19/2019   Blacked       03/16/2019   04/17/2019   PA0002186980
                                                  21:36:56
78     7FA2D46E6F821E086907D956D5E3CE495983AD58   10/28/2019   Blacked       10/27/2019   11/15/2019   PA0002211841
                                                  04:29:20
79     80494AFA4036C921B131676C3D1A61F5DE378231   04/11/2019   Blacked       04/10/2019   05/11/2019   PA0002173883
                                                  03:34:19
80     81CEC78AE99A723C68332182E337F15D1D260069   09/03/2019   Vixen         09/01/2019   09/17/2019   PA0002216134
                                                  03:34:06
81     81D95F6965C7046EDF8229B81E412679B2726D11   04/30/2019   Blacked       04/30/2019   06/03/2019   PA0002178774
                                                  18:29:42
82     81E09376DDB4DBE7806032952C003C92FD898CD4   03/17/2019   Blacked       12/11/2018   01/22/2019   PA0002147907
                                                  21:59:10
83     8353F4631A78E6DC2342C97336E4C914EF5A5F4C   05/15/2019   Blacked       05/15/2019   07/05/2019   PA0002206387
                                                  19:58:48
84     866ED08FAA30A005479E7691EE82140D1B4C8592   08/19/2019   Vixen         12/05/2018   12/18/2018   PA0002141920
                                                  18:32:54
85     86E59581A550AFB7F1AC37567E0AC94D496D641D   09/12/2019   Blacked       09/12/2019   09/25/2019   PA0002203159
                                                  19:17:19
86     89FD3837A3C4E4D5E5C8398F16D7B3E4869B7A78   10/21/2019   Vixen         10/01/2019   10/21/2019   PA0002207746
                                                  21:18:52
87     8CDEA4CD9CE5514A80FE25F8249B7AAA58C63A81   10/22/2019   Blacked       10/22/2019   11/05/2019   PA0002210294
                                                  18:39:44
88     8D1FD7C2EBE2FA88228601C874E3EBD31D2F524A   05/22/2019   Blacked Raw   05/12/2019   07/05/2019   PA0002206384
                                                  22:05:36
89     8D2EFF22392159795F468C91719C1C252C255924   12/18/2018   Blacked Raw   03/23/2018   04/17/2018   PA0002116746
                                                  19:25:59
90     8FCE7D42A6556C1B82F12839B018885BBCF4DB6D   08/08/2019   Blacked Raw   08/05/2019   08/27/2019   PA0002213302
                                                  19:34:03
91     90AF3C86FC0ECD0146DDFE57BFEAA4E26D079194   07/09/2019   Blacked Raw   07/06/2019   08/02/2019   PA0002192304
                                                  16:35:20
92     94A9D2E22A9B4ACF81A5EC69EE4DCA10983CAF23   08/20/2019   Blacked Raw   08/20/2019   09/13/2019   PA0002200701
                                                  20:53:47
93     9576D10D0253F5954B16C9C17C755541603FEB3B   02/07/2019   Tushy         01/31/2019   02/22/2019   PA0002155140
                                                  19:01:36
                  Case 2:20-cv-00042-PJW Document 1-1 Filed 01/02/20 Page 6 of 8 Page ID #:14
Work   Hash                                       UTC          Site          Published    Registered   Registration
94     973A870D555049DC68BB9A3D667902BFC69FBD3D   08/27/2019   Blacked Raw   08/25/2019   09/11/2019   PA0002199991
                                                  18:06:13
95     9C31ED1D9092B860B2231028F9571498DE881778   03/26/2019   Blacked       03/26/2019   04/16/2019   PA0002187002
                                                  18:19:37
96     9DE79FC3C4D4AEBA5173D38BF05F09D9E8C0CDCE   04/19/2019   Blacked       05/30/2018   07/14/2018   PA0002131762
                                                  20:16:46
97     A01F9474807C40CD315CA9F91AE8FCD561A34CE3   03/20/2019   Blacked       02/24/2019   03/31/2019   PA0002163974
                                                  21:11:07
98     A1CEB960EC65143DB61772C0EB28FD52DE7AC96E   01/07/2019   Tushy         01/06/2019   01/22/2019   PA0002147897
                                                  20:34:42
99     A25F0F8A58F9E53C1BF9249E70F2C692B76AE904   01/13/2019   Blacked Raw   01/12/2019   02/02/2019   PA0002155388
                                                  18:36:06
100    A266CE8C37C36EB2E7CEC4B109AC6DDFA3BA79D3   01/09/2019   Blacked       01/05/2019   01/22/2019   PA0002147685
                                                  23:50:45
101    A66C9C655E360338BD35653F211606B8DDC42727   04/11/2019   Tushy         04/11/2019   05/11/2019   PA0002173890
                                                  20:05:08
102    A72BE735D576B5D1698069C9E914BDF92FBB83F8   06/17/2019   Blacked Raw   06/16/2019   07/17/2019   PA0002188314
                                                  21:37:04
103    A79E1BEA716422681872B46A4AC579C82B92D143   12/14/2018   Blacked Raw   12/08/2018   12/18/2018   PA0002141919
                                                  19:22:20
104    A8A900F68D1470DE418DD2185447666C868F45CD   06/04/2019   Blacked Raw   06/01/2019   07/17/2019   PA0002188304
                                                  18:51:02
105    ABA4D8EAA0CB1F71B8DA4F2D142059EF13E510A2   09/04/2019   Blacked Raw   09/04/2019   09/13/2019   PA0002200700
                                                  19:25:57
106    AE22AB5504C05C2B883232F07799C9925A3CBA59   08/11/2019   Blacked Raw   08/10/2019   09/11/2019   PA0002199990
                                                  05:09:17
107    AE562DC6C598F65D0E72B777FADE3865AFD9BB09   08/30/2019   Blacked Raw   08/30/2019   09/17/2019   PA0002216138
                                                  18:26:55
108    AF4A68AAC0289A73E1DE71DADD8F192D88E2952A   07/12/2019   Blacked Raw   07/11/2019   09/17/2019   PA0002216212
                                                  17:12:21
109    B426DA516B5F87C97B1C1D5732F040BC16B1F5A4   07/27/2019   Blacked       07/24/2019   09/10/2019   PA0002199414
                                                  21:15:48
110    B63F7BC333BAA20C558F6860FE853E6A0E8D10FE   07/25/2019   Tushy         07/25/2019   08/22/2019   PA0002195515
                                                  18:54:17
111    B9E63DBF38E9763A05AD2EB8371F88C6A3338FE9   07/22/2019   Tushy         07/20/2019   08/26/2019   PA0002213244
                                                  21:06:45
112    BC99AFD8339B2F6F1D938E7B2DE177ED9F98AE97   12/26/2018   Blacked       12/20/2018   02/02/2019   PA0002154970
                                                  23:00:33
                  Case 2:20-cv-00042-PJW Document 1-1 Filed 01/02/20 Page 7 of 8 Page ID #:15
Work   Hash                                     UTC          Site          Published    Registered   Registration
113    BD08CDC4AB37B1F288F5D245BC77FD72EC17895E 07/30/2019   Tushy         07/05/2019   08/27/2019   PA0002213300
                                                21:48:51
114    C20D8CE638A46CD39FA65004C565F7F85846691D 03/29/2019   Blacked Raw   03/28/2019   05/28/2019   PA0002200777
                                                18:16:24
115    C340030059AF08957371330E339FB3AA67E8FFDB 05/17/2019   Blacked Raw   05/17/2019   07/05/2019   PA0002206002
                                                19:55:55
116    C341AC19AAF42185652B5AD8AA85ADDC9ED72B2C 02/06/2019   Vixen         12/25/2017   01/15/2018   PA0002099686
                                                23:00:39
117    C3CDC87FFB6E1117832330D97C495403821FE7F5 02/07/2019   Vixen         04/09/2017   06/05/2017   PA0002052836
                                                05:22:34
118    C5E40D1290765C66AA26AD0CC46316E0AB8DFA91 05/01/2019   Blacked       04/25/2019   05/28/2019   PA0002200766
                                                23:36:41
119    C60F238231FA7D72F30AD0AC8AEE75366CE5E5E8 02/11/2019   Blacked       02/09/2019   03/11/2019   PA0002158599
                                                19:04:48
120    C66CA2CE09B81F87057E3DBC47402AA25DE54D57 01/22/2019   Blacked Raw   01/22/2019   03/24/2019   PA0002183202
                                                20:32:54
121    CBA46FFE8C13CE9F3D0E92497A918D730C5E3392 06/04/2019   Blacked       06/04/2019   07/17/2019   PA0002188309
                                                18:56:13
122    D306BA77FFF8FB1950408ABBB8A5B60FCC00B122 04/12/2019   Blacked Raw   04/12/2019   05/11/2019   PA0002173884
                                                23:37:08
123    D688340236811F64E8637A5AFF159570F1648994 09/22/2019   Blacked       09/22/2019   10/07/2019   PA0002205469
                                                21:32:27
124    D71FA8300D660A26679A2C53720C9F8C05F9CF79 07/19/2019   Tushy         07/15/2019   08/02/2019   PA0002192300
                                                17:49:52
125    D93E7A2150B84861096407A9CABB85144D6DA4EC 05/30/2019   Blacked Raw   05/27/2019   06/13/2019   PA0002180951
                                                21:59:59
126    DA688C76F0C068A444122EE74FBF1731CAFA1B5C 08/19/2019   Blacked       08/18/2019   09/17/2019   PA0002216216
                                                17:58:07
127    DB96A7BA37F3DA55AE4BFC5882FD07052B7F3B8D 01/22/2019   Vixen         01/19/2019   02/22/2019   PA0002155139
                                                21:26:17
128    DCAE89B587A018E667287D4F43426A43B69715C4 01/16/2019   Tushy         01/16/2019   02/22/2019   PA0002155133
                                                22:02:33
129    DDE59C875C7FEDB150E58E51ACFF8D33FDB2CF72 05/22/2019   Blacked Raw   05/22/2019   07/17/2019   PA0002188299
                                                22:06:10
130    E1C7277B3B893153064CC9E439E48147D940C64F 05/22/2019   Blacked       05/20/2019   08/02/2019   PA0002192291
                                                22:18:02
131    E2BB05E86116A0CDAD606375C7B9C9EB44B6F769 02/06/2019   Blacked       02/04/2019   03/24/2019   PA0002183208
                                                06:03:38
                  Case 2:20-cv-00042-PJW Document 1-1 Filed 01/02/20 Page 8 of 8 Page ID #:16
Work   Hash                                       UTC          Site          Published    Registered   Registration
132    E379ED5EEFC381915FF2D01414BF596D57EFF6AA   03/21/2019   Blacked       03/21/2019   04/17/2019   PA0002186999
                                                  19:16:23
133    E39547E0E5CD17BF41AD4FD5134CBBAA9EBCDAFF   04/16/2019   Blacked       04/15/2019   05/11/2019   PA0002173886
                                                  21:55:08
134    E474F829786D99F77071D695C1E640049D946C7C   04/05/2019   Blacked       04/05/2019   04/29/2019   PA0002169966
                                                  19:57:44
135    E81D7E461C349AF9855A120DE2A75B32D2CAF2EB   08/08/2019   Blacked       08/08/2019   09/17/2019   PA0002216217
                                                  19:35:26
136    EAB3533FB381C799B59AAA64A20DF16CE3C18A18   03/19/2019   Blacked       03/01/2019   03/31/2019   PA0002163976
                                                  21:55:58
137    EC977E2980F8945172E61F868899C59CE850C90F   08/24/2019   Vixen         08/22/2019   09/17/2019   PA0002216215
                                                  04:23:47
138    ECFEC3C1CEA5BACDED5052AB2E57DEAAD83FFF39   12/14/2018   Blacked Raw   12/13/2018   02/02/2019   PA0002154971
                                                  19:14:23
139    EEB2D267037FDB2AF7853D3488200F45F4C17E30   08/13/2019   Vixen         08/12/2019   08/22/2019   PA0002195517
                                                  20:41:39
140    F088E9FE391D002A658FA69508945AB1351AD2BC   07/18/2019   Blacked       07/14/2019   08/02/2019   PA0002192303
                                                  19:53:10
141    F1CC0D15F0B6CA3200FBC65D6F5A678176FE294B   12/27/2018   Vixen         09/01/2018   11/01/2018   PA0002143431
                                                  22:22:46
142    F25817E594908EA8A9E9E38596A20DA2D2230ADA   04/11/2019   Vixen         04/09/2019   04/29/2019   PA0002169963
                                                  20:04:41
143    F29F8BFA625303010336ADE093A1C92C6B77DB05   04/19/2019   Vixen         07/13/2018   08/07/2018   PA0002131906
                                                  18:49:49
144    FB74770301183194E022950AB806F22711E1D882   05/02/2019   Blacked Raw   05/02/2019   05/28/2019   PA0002200769
                                                  20:05:30
145    FCF2223C2AFD2901C1AC8C9EA95467B555E65E1E   01/14/2019   Vixen         01/14/2019   02/02/2019   PA0002155387
                                                  21:00:02
146    FD451C17F6CD6A9FC4992E362A68B0846555EE33   03/14/2019   Tushy         03/12/2019   04/29/2019   PA0002169947
                                                  17:50:51
147    FD566995F3728DBE3CB9331DB4DDF9D40A8AB46C   07/09/2019   Blacked       06/28/2019   08/27/2019   PA0002213235
                                                  16:48:01
148    FDEAB1B3E4D42D587B2EE02F380247C859CA6EEB   05/06/2019   Tushy         05/06/2019   06/03/2019   PA0002178772
                                                  19:10:55
